 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDMike Yurosek & Sons and Butchers Union Local No.193 of the Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,Petitioner.Case 31-RC-3118June 24, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOPursuant to a Decision and Direction of Electionissued April 22, 1975,' by the Regional Director forRegion 31, an election was held on May 21 in theappropriate unit, comprised of production and main-tenance employees at the Employer's Lamont, Cali-fornia, plant. The tally of ballots for the electionshowed that of approximately 283 eligible voters 257cast ballots, of which 132 were cast for the Petitioner,none were cast for General Teamsters and Food Pro-cessing Union, Local No. 87, the Intervenor herein,97 were cast against the participating labor organiza-tions, and 28 were challenged. The challenges wereinsufficient in number to affect the results. The Em-ployer filed timely objections to conduct affectingthe results. Because his investigation revealed con-flicting evidence as to the conduct alleged in theEmployer's objections, the Regional Director on July10 ordered a hearing thereon. Pursuant thereto, ahearing was held before Hearing Officer Ronald J.Klepetar, and on September 11 he issued his reportin which he recommended, based on his findings offact and conclusions, that Objection 2 be overruledand that Objection I be sustained and a new electiondirected. The Employer and the Petitioner filed ex-ceptions to his report.On October 24, the Regional Director issued aSupplemental Decision and Certification of Repre-sentative, in which he adopted the recommendationsas to Objection 2; however, disagreeing with theHearing Officer, he overruled Objection I and certi-fied the Petitioner as the representative of the em-ployees in the unit, in accord with the results asshown by the tally of ballots. Thereafter, in accor-dance with Section 102.67 of the National Labor Re-lations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's decision on thegrounds that he made factual findings which areclearly erroneous, that he departed from precedent,and that compelling reasons exist for reconsiderationof the policy or rule applied by him.1Unless otherwise indicated, all events herein occurred in 1975By telegraphic order dated December 10, theEmployer's request for review was denied as to Ob-jection 2 and granted as to Objection 1, and the certi-fication issued by the Regional Director was stayedpending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andmakes the following findings:Objection 1, as summarized by the Regional Di-rector, alleges.During the pre-election critical period, employ-ees were told by Petitioner's representatives thatif the Petitioner were to lose the election, thePetitionerwould notify the Immigration andNaturalization Service of the existence of em-ployees who were employees of the Employerwho were in this country illegally, therebythreatening to cause their deportation.The Hearing Officer found, on the basis of thecredited testimony of employees Alicia Lopez andMaria Terezon, that fellow employees Lupe Villalo-bos and Maria Papion, two of the six members of avoluntary in-plant organizing committee, and anoth-er unidentified person made threatening statementsto eligible voters to the effect that if the Union didnot win the election Immigration authorities wouldcome and deport those Mexican aliens who were ille-gally in the country.' However, despite his findingthat Villalobos and Papion were not acting as agentsof the Petitioner, and that the threatening statementscould not be attributed to it, the Hearing Officer not-ed that inProfessional Research, Inc., d/b/aWestsideHospital,218 NLRB 96 (1975), the Board found thata single threat of this character by a union organizerwas sufficient to warrant setting aside an election. Hetherefore concluded that, given the ethnic makeup ofthe Employer's work force, combined with the factthat Immigration authorities had been to the plantseveralmonths earlier, the character of the conductwas so aggravated as to create an atmosphere of fearand reprisal rendering a free expression of choice ofrepresentative impossible.The Regional Director disagreed with the HearingOfficer's conclusion.Referring to testimony thatother in-plant organizing committee members had2The Regional Director affirmed the Hearing Officer's credibility findingwhereby he discredited the testimony of the Employer's main witness, LindaRivera, and the Employer did not request review of that credibility resolu-tionThe Hearing Officer also referred to certain testimony of Petitioner'switnesses, and he noted that none of the four individuals named in thetestimony of Rivera, as making threatening statements of the same charac-ter as above discussed, were called to testify225 NLRB No. 20 MIKE YUROSEK & SONS149said that the Union would not get rid of anybody,and that an International representative of the Unionhad stated, at a well-attended organizational meet-ing, that it did not matter if employees were illegal,and viewing such statements as disavowals of theaforementioned threats which tended to neutralizeany atmosphere of fear that otherwise might havebeen engendered by the third-party conduct, the Re-gional Director overruled the objection.The Employer contends that the threats found tohave been made should be attributed to the Peti-tioner and the record does not support the RegionalDirector's conclusion that the threats were disa-vowed by the Petitioner, i.e., the record is unclear asto the time of the meeting at which Union OfficialFougeron made the alleged disavowal, as to whetherthe meeting was "well-attended," and as to whetherhe was addressing himself to threats being made tocall Immigration or to questions raised concerningthe treatment the Union would give aliens if it werecertified.The Employer argues, therefore, that theobjection should be sustained and the election setaside on the basis ofWestside Hospital, supra.According to the credited testimony of Lopez, in-plant committee members Villalobos and Papionmade threatening remarks while engaged in produc-tion operations with about 10 other employees oneither side of a belt, approximately 2 weeks beforethe election. She testified that Villalobos said on thisoccasion "it would be better to vote for the Union,otherwise Immigration would come to work or theirhome"; and that Papion said "vote for the Union,otherwise Immigration will take all of you." MariaTerezon's credited testimony was that she "hadheard talk that if the Union did not win the followingday the Immigration would come in and take thepeople"; that she heard this "before, during and afterthe election"; that, specifically, she heard it said theday of the election by an unidentified individual whowas in front of her in a line of around 70 employeeswho were walking to work.Review of the record also reveals the following tes-timony by witnesses called by the Petitioner:Herrera, an in-plant committee member, testifiedshe had attended "quite a few" union meetings, andwhen asked if "anybody at the meeting you attendedasked anybody from the Union about Immigrationproblems," she said "yes," and named Gus Fougeronas the union official. His response, she stated was:"that it did not matter if they were illegal or whetheryou were black or blue or what. It did not matter ifthey belonged to the Union. They wanted them, theydid not want to get rid of them." She stated Fouger-on said this in English to a group of 15 to 20 workerswho could speak English and his words were nottranslated into Spanish, and she added "we toldsome of the Mexican workers" in Spanish.Mary Jacuende, a union member employed by an-other company who acted as a translator for theUnion, stated that at one of the three or four meet-ings she attended, no union officer being present, sherecalled being asked by employees what would hap-pen with illegal aliens if the Union got in, and shetold them "we were not Immigration officers. We didnot care where the people come from or who theywere. . . ." She told them generally if they doubtedher answers and wanted more information theycould call the union office.Lucy Ruiz, a union member working for the samecompany as Jacuende and a member of the Union'sexecutive board, who also acted as a translator fortheUnion, testified that she talked with employeesindividually apparently at the same meeting Ja-cuende spoke of, that she was asked the same kind ofquestions by three or four employees, and she gaveanswers in the same vein as Jacuende's.Alicia Roche, a dischargee who has filed an 8(a)(3)unfair labor practice charge, was a member of theorganizing committee who also acted as a translatoratmeetings. She testified she was never asked aboutthe Union's position on the Immigration matter, andwhen asked howshefelt about it, she responded: asto whether they would be hurt or investigated, thatshe did not know; and as to whether they were enti-tled to the same thing as others, that they were. Shealso testified that some of the girls wanted to turnillegal aliens in, but she opposed them, saying "No-we need those votes." She answered in the negativewhen asked if she had heard union officers say any-thing about Immigration people, adding: "the onlything they said . . . is: Everybody is equal." And shenamed two officers who said that at more than onemeeting.Finally,Magdelena Gomez, a member of the orga-nizing committee, testified that she heard "rumorsabout people being scared that if the Union came in,the Immigration would come in, or if it did not comein, the Immigration would come in"; and that herresponse would be to get a little upset and tell themthe Union's purpose was not to get rid of anybody orcall Immigration.Our review of the record discloses no evidence thatofficials of the Petitioner made any threats to em-ployees of the type found to have been made by Vil-lalobos and Papion or in any way led employees tobelieve that they ratified or acquiesced in suchthreatening statements. Contrary to the Employer'scontention, the fact that employees served as mem-bers of the in-plant organizing committee or as elec-tion observers does not, in the circumstances of this 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, constitute them as Petitioner's agents in themaking of threatening statements to fellow employ-ees, and we affirm the Hearing Officer's finding thatthe mere fact that some members of the organizingcommittee may have engaged in such conduct, with-out more, is insufficient to establish agency.' As not-ed by the Hearing Officer, conduct engaged in bythird persons tends to have less effect upon votersthan similar conduct of one of the parties.' Evaluat-ing the impact of these threats made by Villalobos,Papion, and an unidentified person in the light of theentire record, including the evidence that in the re-cent past Immigration authorities had been at theEmployer's plant checking on employees who wereMexican aliens and that rumors were afloat that theImmigration authorities would be called if the Peti-tioner lost-or, according to some testimony, even ifitwon-we conclude that the conduct herein was notso aggravated in character as to destroy the atmo-sphere for the expression of employee free choice inthe election.'lOwens-Corning Fiberglas Corporation,179 NLRB 219,223 (1969),CrossBaking Company,Inc,191NLRB 27(1971), reversed on other grounds 453F 2d 1346(C A 1, 1971)The Employer's request that the Board reconsiderthe policy or holdings of those decisions is hereby denied° Owens-Corning, supra,see alsoOrleansManufacturing Company,120NLRB 630,633 (1958)5TheWestside Hospitalcase, relied on by the Hearing Officer and theEmployer,is factually distinguishable,as there the spokesman for a group ofWhile the record evidence is too ambiguous tosupport the Regional Director's conclusion that theUnion disavowed the threats made herein, we notefrom the testimony of others who assisted in the or-ganizational campaign that substantial efforts weremade by them to disabuse employees of the idea thatthe Union would call the Immigration authorities if itlost the election. To this extent, the impact of thethreats and rumors was lessened. In any event, webelieve illegal aliens naturally experience some fearof detection and deportation as a consequence oftheirunauthorized presence in the U.S., and wedoubt that the threats and rumors herein, consideringtheir source, so exacerbated these fears as to renderany illegal alien employees incapable of exercising afree choice in the election. For these reasons, Objec-tion 1 is overruled.Accordingly, the Regional Director's Supplemen-talDecision and Certification of Representative, asmodified herein, is hereby affirmed, except that theeffective date of the certification shall be the date ofthisDecision on Review.Spanish-speaking employees was threatened with deportation by a staff rep-resentative of the union unless he sided with the union in the election, andthe spokesman related this threat to his wife and some of his Spanish-speaking workers The Board found this conduct to have a coercive effecton employee free choice in the electionClearly,that case did not deal withthird-person conduct